IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36917

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 491
                                                )
       Plaintiff-Respondent,                    )     Filed: June 2, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
RANDALL MARK OSTERHOUT,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge



PER CURIAM
       Randall Mark Osterhout entered an Alford1 plea to possession of a controlled substance,
methamphetamine. I.C. § 37-2732(c)(1). In exchange for his guilty plea, an allegation that
Osterhout was a persistent violator was dismissed. The district court sentenced Osterhout to a
unified term of ten years, with a minimum period of confinement of two years, to run concurrent
with an unrelated sentence. Osterhout filed an I.C.R. 35 motion, which the district court denied.
Osterhout appeals.




1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Osterhout’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Osterhout’s
Rule 35 motion is affirmed.




                                               2